PETROPLUS, JUDGE:
On February 6, 1974, while the respondent’s employees were operating a backhoe in Boone County, they uncovered and damaged a drain line owned by the Coal River Public Service District. The backhoe was attempting to clear debris from the opening to the drain line, splitting a joint which made emergency repairs necessary. The investigator for the State has admitted that the line was punctured by the negligent operation of the backhoe, and that the damages claimed in the amount of $90.00 for the repairs of the line are reasonable.
It appears to the Court from the pleadings and stipulation of facts that the water main was severed through the negligent operation of the State’s equipment, and the claim is accordingly allowed in the amount of $90.00.
Claim allowed in the amount of $90.00.